Boggs, Judge.
Willie Zachery, Jr., appeals from a writ of possession granted to the Federal National Mortgage Association (“Fannie Mae”) and contends in related enumerations of error that the writ is a nullity because a deceased person was identified as a defendant. We disagree and affirm.
The record shows that following a foreclosure of the property at issue, Fannie Mae filed a dispossessory action against Cassie Mae Zachery as well as “all others.” Willie Zachery, the son of Cassie May Zachery, filed a pro se answer in which he asserted that he moved into *524the property following his mother’s death and before the foreclosure. Zachery was subsequently notified of a trial date, and the trial court issued a writ of possession following the trial. Zachery appealed, and an amended notice of appeal filed by counsel states: “No transcript to be attached.”
Decided January 15, 2014.
Grady A. Roberts III, for appellant.
Aldridge Connors, Susan A. Thomas, Allison S. Giardina, for appellee.
1. In Robinson v. Ga. Housing & Finance Auth., 244 Ga. App. 653 (536 SE2d 548) (2000), we held that a trial court did not lack jurisdiction over a dispossessory action filed against “William Robinson or persons in possession” even though Robinson was deceased. Id. at 653 (2). We reasoned that “OCGA § 9-11-10 permits the use of any name in the caption where a party’s name is not known. This would include ‘persons in possession.’ ” Id. As in Robinson, if Zachery had “desired to have [his mother]’s name removed, [he] could have made a motion to remove [her] as a party in accordance with OCGA § 9-11-21.” Id. at 653-654 (2). The dispossessory action at issue here was filed against “all others” in addition to a deceased party. We therefore find no merit in Zachery’s contention that the trial court’s grant of a writ of possession was void on this ground.
2. To the extent Zachery asserts the trial court erred by ruling on motions to compel the payment of rent following the filing of his notice of appeal, we cannot consider such an assertion as the record before us does not include the trial court’s order or a notice of appeal from any such order. See Owens v. Green Tree Servicing, 300 Ga. App. 22, 24-25 (2) (684 SE2d 99) (2009) (order granting motion to compel rent issued after notice of appeal from grant of writ of possession directly appealable).

Judgment affirmed.


Doyle, P. J., and McFadden, J., concur.